Date: May 22, 2007 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Senior Vice President of Finance, CFO 215-723-6751, gmorgan@met-pro.com Met-Pro Corporation Announces Financial Results for the First Quarter Ended 4/30/2007 • Core Earnings Up – Profitable Property Sale Reached in First Quarter Harleysville, PA, May 22– Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE:MPR), today announced the Company’s financial results for the first quarter ended April 30, 2007. Sales for the first quarter ended April 30, 2007 were $21.9 million, which was 11% above last year’s first quarter sales of $19.8 million. Net income for the first quarter ended April 30, 2007 totaled $3.9 million compared with $1.2 million for the same period last year. Excluding the net gain of approximately $2.2 million on the sale of property previously associated with the Company’s Sethco business unit in Hauppauge, New York, Met-Pro’s adjustednet income was $1.7 million in the first quarter ended April 30, 2007, an increase of 38% over the first quarter of last year. Basic and diluted earnings per share for the first quarter ended April 30, 2007 were $0.35 and $0.34, respectively, compared with $0.11 earned during last year’s first quarter. Excluding the net gain on the sale of property, Met-Pro’s adjusted basic and diluted earnings per share were each $0.15 compared with $0.11 for the first quarter of last year, an increase of 36%. The Company’s backlog of orders as of April 30,2007 totaled a record high $30.0 million compared with $21.5 million as of April 30, 2006, an increase of 40%. Substantially the entire backlog that existed as of April 30, 2007 is expected to be shipped during the current fiscal year. “We are pleased with the results for the first quarter,” said De Hont. “Our quotation activity remains high and we continue to achieve solid bookings. The record high $30.0 million backlog at the end of the first quarter serves as a solid base for future sales growth. The combination of a strong quality backlog and continued steady quotation activity gives us confidence regarding our prospects for the second quarter and the full fiscal year.” The Board of Directors, at their meeting on April 4, 2007, declared a quarterly dividend of $0.0675 per share payable June 12, 2007 to shareholders of record at the close of business on May 29, 2007. This represents an 8.0% increase over the same period last year. This is the thirty-second consecutive year the Company has paid a cash or stock dividend. This press release contains non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission. Included at the end of this press release is a reconciliation of these non-GAAP financial measures to their most directly comparable financial measures calculated in accordance with generally accepted accounting principles as well as certain Regulation G disclosures. About Met-Pro Met-Pro Corporation, with headquarters at 160 Cassell Road, Harleysville, Pennsylvania, was recently recognized as one of America’s “200 Best Small Companies” by Forbes magazine. Through its divisions and subsidiaries, in four states, Canada, Europe and The People's Republic of China, a wide range of products and services are offered for industrial, commercial, and residential markets. These include Product Recovery and Pollution Control Technologies for purification of air and liquids; Fluid Handling Technologies for corrosive, abrasive and high temperature liquids; and Filtration and Purification Technologies including proprietary water treatment chemicals and filter products. For more information, please visit www.met-pro.com. Continued Page 2 Met-Pro Corporation/Page 2 The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements. Certain information included in this press release, and other materials filed or to be filed with the Securities and Exchange Commission (as well as information included in oral or other written statements made or to be made by the Company) contain statements that are forward-looking. Such statements may relate to plans for future expansion, business development activities, capital spending, financing, the effects of regulation and competition, or anticipated sales or earnings results. Such information involves risks and uncertainties that could significantly affect results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made by or on behalf of the Company. These risks and uncertainties include, but are not limited to, those relating to, the cancellation or delay of purchase orders and shipments, product development activities, computer systems implementation, dependence on existing management, the continuation of effective cost and quality control measures, retention of customers, global economic and market conditions, and changes in federal or state laws. Met-Pro common shares are traded on the New York Stock Exchange, symbol
